Robinson, J.
I am of the opinion :
1. That the obligation of the American Express Company in reference to the collection of the draft drawn by plaintiff, on D. Wolff, of Memphis, was not that of common carriers of goods, but simply as bailees for hire.
2. That the receipt they gave the plaintiffs on delivery of the draft for that purpose, and which was accepted as expressive of their obligation, embodied the contract they made in respect thereto, and that none of the decisions of the courts, made in jealousy of the attempt of common carriers, in such receipts, to repudiate or restrict their common law liabilities, are applicable thereto.
3. That by entrusting the draft to the Southern Express Company, which transacted such business south of Bowling Grreen, Kentucky, either as another ex*215press company or as agent they, within the terms of their contract, divested themselves from responsibility for any acts of omission by that company.
' 4. But, if otherwise, that there was no proof of any such change in the pecuniary condition of D. Wolff, in the interval between the presentation of the draft and the notice to the plaintiff of its non-payment, so that in consequence of his intermediate failure or from any other circumstance connected with their relations as creditors and debtors, they had sustained any such pecuniary damage, resulting from such want of notice of non-payment, as the loss of the entire amount of the draft, and as the certain or probable consequence of the mere omission to advise them of its non-payment on presentation. It was not shown that their chance of collecting their debt from Wolff had been materiaRy impaired by any such delay, or in fact, that they, beyond mere nominal damages, had suffered from the delay in notifying them of the non-payment of the draft on presentation.
No protest was required or necessary, and the mere neglect of the agent to give notice to his principal of the non-payment of a sight draft made by him, upon his debtor, does not, in its legal consequence, necessarily present any case of actual loss or damage.
I concur in the conclusion arrived at by Judge Loew, that the judgment should be reversed and a new trial ordered, with costs to abide the event.
Judgment reversed.